Citation Nr: 0507559	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disability, variously diagnosed as 
ulcerative colitis and irritable bowel syndrome.

2.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:  his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been the subject of remands by 
the Board in December 2000, November 2003, and July 2004.


FINDINGS OF FACT

1.  The veteran's gastrointestinal disability is manifested 
primarily by abdominal pain with frequent bowel movements; 
the veteran is not malnourished or anemic; the disability is 
productive of no more than moderately severe ulcerative 
colitis.

2.  Effective July 29, 1997, the veteran's combined 
disability rating was 50 percent: 30 percent for impairment 
of sphincter control and 30 percent for ulcerative colitis.  

3.  The evidence does not show that the veteran's service-
connected disabilities are sufficient by themselves to 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
gastrointestinal disability, variously diagnosed as 
ulcerative colitis and irritable bowel syndrome, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7319, 7323 (2004).

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in December 2001 and February 2004, prior to 
the June 2004 supplemental statement of the case.  Although 
the RO did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence or 
information that could be obtained to substantiate his 
claims, nor has either requested that the Board remand for 
further development this appeal that has been pending for 
years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Evidentiary Background

Service connection for ulcerative proctitis was awarded by 
rating action in August 1947 as the evidence showed that the 
veteran was treated for the disability within a year 
following his release from active duty.  The disability was 
rated as analogous to ulcerative colitis.  A noncompensable 
evaluation was assigned from January 1946 to April 1947 and a 
10 percent evaluation was assigned from April 1947.  By 
rating decision of October 1958, the service-connected 
disability was reclassified as ulcerative colitis.

In 1991, the veteran filed a claim for an increased rating 
for his service-connected colitis.  The RO denied a rating in 
excess of 10 percent and the veteran appealed the decision to 
the Board.  In August 1993, the Board issued a decision 
holding that a rating in excess of 10 percent was not 
warranted.

The veteran submitted a claim asserting that a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was warranted.  He reported that he last 
worked in maintenance with the post office in 1989 before 
becoming too disabled to work.  By rating action in September 
1997, the RO denied entitlement to TDIU.

In October 1997, the veteran underwent a private endoscopy 
that revealed villotubular polyp with chronic inflammatory 
changes; however, no evidence of inflammatory bowel disease 
was noted.  The veteran was noted to have diverticulosis; 
however, it was uncomplicated.  Biopsy of the polyps revealed 
no severe dysplasia or carcinoma in situ.  The veteran 
subsequently experienced lower gastrointestinal bleeding most 
likely from the polypectomy site.  He was noted to have a 
history of colitis that was felt to most likely be irritable 
bowel syndrome.  

VA outpatient treatment records dated from September 1997 to 
January 1998 show that the veteran received periodic 
treatment for gastrointestinal complaints.  In September 
1997, he was noted to weigh 164 pounds.  He complained of 
frequent bowel movements, occasional abdominal pain, 
increased gas, and increased urgency of bowel movement.  He 
reported having 3 to 5 bowel movements per day.  He had 
similar complaints in October 1997 when he reported rectal 
urgency with incontinence.  He reported having soft stools 2 
to 6 times a day for the past 6 or 7 years. 

The report of a November 1997 gastroenterology consultation 
indicates that the veteran had a history of chronic colitis 
with diarrhea since 1991.  There was a concern that the 
veteran had rectal incompetence due to external sphincter 
dysfunction.  He reported having bowel movements 4 to 6 times 
a day.  He described these as beginning approximately 15 
minutes following meals.  His feces had a soft consistency 
mostly like pudding with significant volume of 1 to 11/2 cups 
per bowel movement.  He described some urgency with 
defecation and was sometimes unable to reach the rest room in 
time resulting in fecal incontinence.  He also reported 
occasional nocturnal bowel movements with frequent soiling of 
his under garments.  He had occasional nausea and heartburn.  
Otherwise, he described no fevers, chills, melena, vomiting, 
or hematochezia.  The examiner noted that the veteran was 
slightly over weight.  His abdomen was slightly protuberant 
with normal active bowel sounds.  There was no tenderness or 
distention.  Rectal examination revealed diminished tone and 
voluntary squeeze with decreased sphincter squeeze of the 
digital finger.  His prostate measured on the upper limits of 
normal.  No nodularity was appreciated with brown stool in 
the rectal vault.  Hemoccult was negative.  

The veteran underwent a colonoscopy in January 1998 that 
revealed 2 small polyps that were removed.  He was noted to 
have diverticulosis and hemorrhoids at the time.  

In an affidavit dated in June 1998, the veteran reported that 
he had pain and fatigue on a continuous basis due to his 
ulcerative colitis.  He had frequent bowel movements 
occurring at least 6 to 7 times per day.  Each individual 
bowel movement was unpredictable in timing and was immediate.  
As a result, he had to be near or at a bathroom at all times.  
He could not be in public places or remain in any one place, 
outside of his home, for more than 15 to 20 minutes.  

In support of his claim, the veteran submitted several 
affidavits in June 1998 from friends and family members.  
They observed that he needed to be at or near a bathroom at 
all times due to frequent and immediate bowel movements.  He 
could not remain in public places or in any one place for any 
length of time.  

In conjunction with his appeal, the veteran was afforded a 
compensation and pension examination in August 1998.  He 
reported having approximately five stools a day since his 
discharge from active duty.  It had recently gotten to the 
point where he had to go to the bathroom for a bowel movement 
every time he ate.  He had difficulty holding the stool and 
would often stain his pants.  He had to carry extra clothes 
when going out to a restaurant or sporting event.  Physical 
examination revealed a small amount of fecal material in the 
peri-anal area.  The anal sphincter tone appeared normal.  
Stool was present in the rectal vault and was negative for 
occult blood.  His prostate was approximately 20 grams in 
size.  A diagnosis of colitis was rendered.  

An April 2000 private medical report indicates that 
cinedefogram revealed complete rectal emptying with adequate 
opening of the anal canal.  Relaxation of the puborectalis 
was adequate and the anorectal angel was normal.  Perineal 
descent was likewise normal.  

The report of an April 2000 private anorectal manometry 
examination indicates that the veteran had normal resting and 
squeeze pressures.  

By rating decision in August 2000, the RO assigned an 
increased rating of 30 percent for the veteran's ulcerative 
colitis, effective from July 29, 1997.  In addition, service 
connection was granted for impairment of sphincter control.  

In June 2001, the veteran was afforded a VA gastrointestinal 
examination.  He reported pain in his lower abdomen about 
every other day.  The pain was relieved with bowel movement.  
The pain, described by the veteran as "crampy," did not 
cause him to stop whatever activity he was in the processing 
of doing.  The examination report indicates that, while he 
noticed the pain, it was "livable."  He did not take any 
medication for this pain.  He also reported having 4 to 5 
bowel movements a daily.  They were not soft, but firm.  They 
were not diarrheal and not hard.  Three times a month to 
every two months, he has actual fecal incontinence where he 
cannot get to the bathroom in time.  He wore a diaper when he 
went out, but not at home.  His stool was brown.  His weight 
was stable.  He had no problem with nausea or vomiting and 
had a good appetite.  He ate well and took Metamucil.   His 
only medication was for a heart problem.  The examiner noted 
that prior medical evidence revealed that the mucosa 
throughout the veteran's colon was intact without evidence of 
edema, erythema, or friability.  Examination revealed a 
moderately obese male in no acute distress.  He had a soft, 
nontender abdomen with normoactive bowel sounds.  His anal 
examination was without hemorrhoidal tags.  He had what 
appeared to be normal sphincter tone.  His underwear was not 
stained at the time of the examination.  Based on the 
veteran's prior colonoscopy results, the examiner questioned 
the diagnosis of ulcerative colitis.  The examiner noted that 
while the veteran gave a report of fecal urgency, he actually 
gave a very infrequent report of actual incontinence.  In 
light of his manometry just over a year ago, the examiner was 
"not impressed by the severity of his sphincter control 
impairment."

VA treatment records from March 2001 to March 2002 show 
continued complaints of frequent bowel movements.      

In April 2003, the Board issued a decision that granted an 
increased rating of 30 percent for the veteran's loss of 
sphincter control.  

The veteran was afforded a July 2003 VA gastrointestinal 
examination to determine the severity of his service-
connected colitis.  He reported having four to five bowel 
movements a day.  His feces was soft and neither watery nor 
hard.  He took Metamucil and rabeprazole.  He carried diapers 
with him and a change of clothes when he traveled away from 
his house.  He soiled himself about three times every two 
months.  He did not wear diapers at home.  When going out in 
public, he always wore a diaper and remained near a restroom.  
He had no black or bloody stools and no nausea or vomiting.  
His weight had been stable and his appetite was good.  He 
reported abdominal cramping once in a while that caused him 
to stop what he was doing and rush to the bathroom for a 
bowel movement.  After that, his cramps were relieved.  The 
examiner reviewed the claims folder and noted that the April 
2000 anorectal manometry report revealed normal resting and 
squeeze pressures.  An October 1999 private report from a 
gastroenterologist stated that the veteran was told he had 
colitis; however, colonoscopy revealed normal appearing 
mucosa and no signs of inflammatory bowel disease.  
Similarly, a February 2000 private colonoscopy found no 
evidence of inflammatory bowel disease.  

Physical examination revealed that the veteran was well 
developed and moderately obese.  He was in no acute distress 
and his abdomen was soft and nontender with normoactive bowel 
sounds.  The examiner noted that there was no evidence of 
malnutrition.  There was no clinical evidence of anemia and 
he did not have general disability.  There were no evidence 
of liver abscess and no attacks of ulcerative colitis per 
year.  There had been no exacerbations and no remissions of 
his condition.  In fact, the examiner noted that the 
veteran's health appeared "actually quite good for an 83-
year-old."  The examiner opined that, while the veteran had 
been carrying around a diagnosis of inflammatory bowel 
disease for many years, he appeared to have irritable bowel 
syndrome and not inflammatory colitis.  

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2004).

The veteran is currently assigned a 30 percent evaluation for 
ulcerative colitis under Diagnostic Code 7323.  According to 
this code, a 30 percent evaluation is warranted for 
ulcerative colitis when there are moderately severe symptoms 
with frequent exacerbations.  A 60 percent evaluation 
requires severe symptoms with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.  A 100 percent evaluation requires pronounced 
symptoms resulting in marked malnutrition, anemia, and 
general debility, with serious complications such as a liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is evaluated under Diagnostic Code 7319.  Under this 
code, a 30 percent disability evaluation is warranted for 
severe disability with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The Board notes that there are conflicting opinions regarding 
the diagnosis of the veteran's current gastrointestinal 
disability.  As shown above, he has carried a diagnosis of 
ulcerative colitis in the past; however, recent medical 
opinions indicate that this disability may have been 
misdiagnosed as colonoscopies in October 1999 and February 
2000 have shown no inflammatory disease and an anorectal 
manometry in April 2000 revealed normal resting and squeeze 
pressures.  In any event, the Board will address the 
veteran's symptoms with consideration of both the criteria 
set forth for ulcerative colitis and the criteria set forth 
for irritable colon (bowel) syndrome.  In this regard, the 
Board notes that the veteran has complained of fecal 
incontinence with occasional leakage.  These symptoms have 
been associated with his impaired sphincter control for which 
the veteran presently has a 30 percent disability evaluation 
under Diagnostic Code 7332.

The medical evidence on file reveals that the veteran has had 
gastrointestinal problems attributed to ulcerative colitis 
over the years.  However, the recent medical evidence does 
not show that he has been hospitalized because of his 
gastrointestinal disability.  In fact, there is no medical 
evidence of severe exacerbations of ulcerative colitis.  
Additionally, there is no medical evidence of anemia, weight 
loss, or malnutrition.  Therefore, the Board finds that the 
disability picture for the veteran's service-connected 
ulcerative colitis does not more nearly approximate the 
criteria for a 60 percent evaluation than those for the 
currently assigned 30 percent evaluation.  Accordingly, an 
increased rating under Diagnostic Code 7323 is not warranted.  

Additionally, an increased rating under Diagnostic Code 7319 
based on severe irritable colon syndrome is not warranted as 
a rating in excess of the currently assigned 30 percent is 
not provided for under this code.  

The Board has also considered whether the veteran's claim 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  As noted above, despite the veteran's 
complaints of frequent abdominal pain and cramping 
necessitating frequent bowel movements and urgency, the 
evidence does not show that hospitalization has been required 
for this disability.  While he may have a need to be near a 
bathroom at work, indicating that there is some interference 
with employment, the manifestations of the disability are not 
unusual or exceptional and are in fact contemplated by the 
criteria contained in Diagnostic Codes 7319 and 7323.  In 
essence, there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has determined that referral of 
the case for extra-schedular consideration is not in order at 
this time.


Claim for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran's only two service-connected disabilities are his 
gastrointestinal disorder, variously diagnosed as ulcerative 
colitis or irritable bowel syndrome, and impairment of 
sphincter control.  Both of these disabilities have been 
rated as 30 percent disabling from July 29, 1997.  The 
combined service-connected disability rating is 50 percent.  
Therefore, he does not meet the minimum schedular criteria 
for a total rating based on unemployability due to service-
connected disabilities.

Moreover, the preponderance of the evidence demonstrates that 
the service-connected disabilities are not sufficient by 
themselves to render the veteran unemployable.  In this 
regard, the Board notes that the veteran was approximately 69 
years old when he stopped working in 1989.  There is no 
indication in the medical evidence that the service-connected 
disabilities had any significant impact on his ability to 
obtain or maintain substantially gainful employment.  The 
objective medical evidence does not support the veteran's 
allegations concerning the frequency and severity of his 
symptoms.  The diagnostic studies in recent years have not 
disclosed evidence of ulcerative colitis.  In addition, 
anorectal manometry disclosed normal resting and squeeze 
pressures.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.




ORDER

A rating in excess of 30 percent for a gastrointestinal 
disability, variously diagnosed as ulcerative colitis and 
irritable bowel syndrome, is denied.

A total rating due to individual unemployability resulting 
from service-connected disabilities is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


